Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
2.       Claims 21-40 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 © or 1.321 (d) may be used to overcome an actual or provisional rejection based on 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.qov/patents/process/file/efs/Quidance/eTD-info-l.isp.
4.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,903,944. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent 944 teaches substantially the claimed invention.
5.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No  10,498,800  Although the the claims of patent 944 teaches substantially the claimed invention.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.		 Claims 21,23,25-28 and 31-36 and 38 are rejected under 35 U.S.C 103(a) as being unpatentable over Gilson (US 20120303738) hereinafter referred as Gilson in view of Nijim et al. (US 20120233138 A1) hereinafter referred as Nijim. 

Regarding  claim 21, Gilson discloses  for delivering content to a terminal, the content being available in a plurality of versions that are each independently identified with one of a plurality of version IDs, the plurality of versions each providing dissimilar versions of the content ([see paragraphs 0049 0052 ] determining, at step 402, whether 2D or 3D content should be sent in response to a request, a subscriber account 
transmitting a first version ID within signaling used to deliver a corresponding first version of the content to the terminal series of alphanumeric characters in the first version ID having a pre-defined relationship with alphanumeric characters independently set for each of the plurality of version IDs ([see paragraph 0052] the request may identify whether the 2D or 3D version is requested.  The request may include an identification of the content (e.g., a content ID that is a numeric or alphanumeric identifier associated with a particular version of a movie or other content) and an identification of the format (e.g., 2D or 3D; high definition or standard definition; screen size; resolution; frame rate, etc.).  The request may include a content ID that itself is unique for every item of content and/or each of multiple versions or video components); and 
 facilitating delivery of a selected version of the content to the terminal, the selected version corresponding with a selected version ID of the one or more other version IDs  ([see paragraphs 0006 and 0046] determining, responsive to a request from one of a plurality of client devices, whether to send only a first two-dimensional video component of three-dimensional multimedia content, or both the first two-dimensional video component and a second two-dimensional video component of the 
Gilson discloses alphanumeric identifier as recited above. Gilson may not explicitly disclose the relationship defined by a version ID algorithm;  providing the version ID algorithm and a relational database to the terminal in response to the terminal issuing a resource request to a resource server, the terminal processing the first version ID using the version ID algorithm to identify one or more other version IDs of the plurality of version IDs and using the relational database to identify parameters informative of each version associated with the one or more other version IDs 
However, Nijim discloses the relationship defined by a version ID algorithm ([see paragraph 0034 lines 1-13 and Fig 3] master ID creation algorithm identifies the first SD version and determines the HD version is merely a different format since everything associated with the SD version appears to be the same as the HD version.  Thus, the HD version is associated with the same master ID created for the SD version 240.  The same process would be carried out for the 3D version [i.e. each version, IDs SD or HD or 3D, is related to Master ID])
 providing the version ID algorithm and a relational database to the terminal in response to the terminal issuing a resource request to a resource server, the terminal processing the first version ID using the version ID algorithm to identify one or more other version IDs of the plurality of version IDs and using the relational database to identify parameters informative of each version associated with the one or more other 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Gilson and  include the relationship defined by a version ID algorithm,  providing the version ID algorithm and a relational database to the terminal in response to the terminal issuing a resource request to a resource server,  the terminal processing the first version ID using the version ID algorithm to identify one or more other version IDs of the plurality of version IDs and using the relational database to identify parameters informative of each version associated with the one or more other version IDs using the teaching of Nijim.  One of ordinary skill in the art would have been motivated to do so in order to assign same unique access identifier to different versions of the same content so as to identify programs to recommend to users such as sequels to movies with same title or different formats of the same movie.

Regarding claims 23 and 35, Gilson in view of Nijim discloses claim 21 as recited above. Gilson may not explicitly disclose the terminal issuing the resource 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Gilson and include issuing the resource request and obtaining the version ID algorithm and relational database through out- of-band signaling with the resource server using the teaching of Nijim.  One of ordinary skill in the art would have been motivated to do so in order to assign same unique access identifier to different versions of the same content so as to identify programs to recommend to users such as sequels to movies with same title or different formats of the same movie.

Regarding claim 24, Gilson in view of Nijim discloses claim 21 as recited above. Gilson further discloses the resource request including the first version ID ([see paragraph 0052]).

Regarding claim 25, Gilson in view of Nijim discloses claim 21 as recited above. 
Gilson may not explicitly disclose the resource server identifying the version ID algorithm provided to the terminal based on the first version ID included in the resource request ([see paragraphs 0033-0034]).


Regarding claim 26, Gilson in view of Nijim discloses claim 21 as recited above. Gilson further discloses the version IDs identifiable with the version ID algorithm according to operating system capabilities of the terminal ([see paragraph 0052] determining, at step 402, whether 2D or 3D content should be sent in response to a request, a subscriber account database, and may indicate, for each client device, whether that client device is a 2D-enabled device or a 3D-enabled device,  data distribution or access network 300 may look up the 2D versus 3D enabled configuration of the requesting client device and make a decision as to whether to send 2D or 3D content in response to the request).

Regarding claims 27 and 36 Gilson in view of Nijim discloses claim 21 as recited above. Gilson further discloses the terminal facilitating display of a user interface representing the plurality of versions of the content and determining the selected 

Regarding claims 29 and 38 Gilson in view of Nijim discloses claim 21 as recited above. Gilson further discloses the terminal determining the selected version ID based on collected user preferences ([see paragraph 0052-0053]).

Regarding claim 31, Gilson in view of Nijim discloses claim 21 as recited above. Gilson disclose sending a delivery request including the selected version ID to the content source as recited in claim 1 above, Gilson may not explicitly disclose terminal identifying the content source for the selected version However, Nijim discloses terminal identifying the content source for the selected version and sending a delivery request including the selected version ID to the content source ([see paragraphs 0033 and 0035])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Gilson and include terminal identifying the content source for the selected version using the teaching of Nijim.  One of ordinary skill in the art would have been motivated to do so in order to assign same unique access identifier to different versions of the same content so as to identify programs to recommend to users such as sequels to movies with same title or different formats of the same movie.


Regarding claim 32, Gilson in view of Nijim discloses claim 21 as recited above. 
Gilson may not explicitly disclose wherein the content source is identified from a decoding of the selected version ID and/or from the relational database.  However, Nijim discloses wherein the content source is identified from a decoding of the selected version ID and/or from the relational database ([see paragraph 0037 and Fig. 3[).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Gilson and include the content source is identified from a decoding of the selected version ID and/or from the relational database using the teaching of Nijim.  One of ordinary skill in the art would have been motivated to do so in order to assign same unique access identifier to different versions of the same content so as to identify programs to recommend to users such as sequels to movies with same title or different formats of the same movie.

Regarding claim 33, Gilson in view of Nijim discloses claim 21 as recited above. 
Gilson disclose alphanumeric characters as recited in claim 1 above. Gilson may not explicitly disclose wherein the step of facilitating delivery comprises generating a delivery request as a function of the alphanumeric characters included in the selected version ID, the delivery request being sufficient to request delivery of the content to the terminal according to the selected version. However, Nijim discloses wherein the step of facilitating delivery comprises generating a delivery request as a function of the alphanumeric characters included in the selected version ID, the delivery request being sufficient to request delivery of the content to the terminal according to the selected version [(see paragraphs  0032 and 0034-0035]).


Regarding claim 34, this claim contains limitations found within that of claim 21, and the same rationale of rejection applies, where applicable.
8.	Claim 22  are rejected under 35 U.S.C 103(a) as being unpatentable over Gilson (US 20010031066 A1) hereinafter referred as Gilson in view of Nijim et al. (US 20120233138 A1) hereinafter referred as Nijim and further in view of walker (US 20110185392 A1).

Regarding claim 22, Gilson in view of Nijim discloses claim 21 as recited above. Gilson in view of Nijim may not explicitly disclose wherein the first version ID corresponds with a summary or abstract of the content. However, Walker discloses wherein the first version ID corresponds with a summary or abstract of the content ([see paragraph 0188] video 912 may be a summary clip of "Desperate Housewives" in H.264 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Gilson and include the first version ID corresponds with a summary or abstract of the content using the teaching of walker.  One of ordinary skill in the art would have been motivated to do so in order to efficiently navigate a wide selection of media applications. 

9.	Claims 28 and 37 are rejected under 35 U.S.C 103(a) as being unpatentable over Gilson (US 20010031066 A1) hereinafter referred as Gilson in view of Nijim et al. (US 20120233138 A1) hereinafter referred as Nijim and further in view of Noritake (US 20110032272 A1).

Regarding claims 28 and 37, Gilson in view of Nijim discloses claim 27 as recited above. Gilson in view of Nijim may not explicitly disclose the user interface being prevented from representing versions incompatible with operating characteristics of the terminal.  However, Noritake discloses the user interface being prevented from representing versions incompatible with operating characteristics of the terminal ([see paragraphs 0094] since the modes of scaling change in every predetermined period of time, it is possible to prevent the video from being displayed in a different scaling method from one area to another)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Gilson in view of Nijim and include .

10.	Claim 30 is rejected under 35 U.S.C 103(a) as being unpatentable over Gilson (US 20010031066 A1) hereinafter referred as Gilson in view of Nijim et al. (US 20120233138 A1) hereinafter referred as Nijim and further in view of Wohlert et al. (US 20110185042 A1).

Regarding claim 30, Gilson in view of Nijim discloses claim 21 as recited above. Gilson in view of Nijim may not explicitly disclose wherein the resource server facilitates delivery of the selected version by arbitrating between multiple content sources.  However, Wohler discloses wherein the resource server facilitates delivery of the selected version by arbitrating between multiple content sources ([see paragraph 0024] the inter carrier server functionality, including but not limited to a computer program product having a computer program of computer executable instructions embedded in a computer readable medium at the inter carrier server, arbitrates between carriers which re-provision and de-provision digital multimedia rights based on the transfer request defined in the inter carrier data token).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Gilson in view of Nijim and include the resource server facilitates delivery of the selected version by arbitrating between .

11.	Claims 28 and 37 are rejected under 35 U.S.C 103(a) as being unpatentable over Gilson (US 20010031066 A1) hereinafter referred as Gilson in view of Nijim et al. (US 20120233138 A1) hereinafter referred as Nijim and further in view of Noritake (US 20110032272 A1).

Regarding claims 28 and 37, Gilson in view of Nijim discloses claim 27 as recited above. Gilson in view of Nijim may not explicitly disclose the user interface being prevented from representing versions incompatible with operating characteristics of the terminal.  However, Noritake discloses the user interface being prevented from representing versions incompatible with operating characteristics of the terminal ([see paragraphs 0094] since the modes of scaling change in every predetermined period of time, it is possible to prevent the video from being displayed in a different scaling method from one area to another)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Gilson in view of Nijim and include the user interface being prevented from representing versions incompatible with operating characteristics of the terminal using the teaching of Noritake. One of ordinary .

12.	Claim 39 is rejected under 35 U.S.C 103(a) as being unpatentable over Nijim et al. (US 20120233138 A1) hereinafter referred as Nijim in view of Gilson (US 20120303738) hereinafter referred as Gilson. 

Regarding claim 39, Nijim discloses a system for delivering content to a terminal for rendering, the content being available according to a plurality of versions ([see Figs 1-2]), the system comprising:

an original content source operable to relate a version ID with a first version of the content to the terminal, set according to a version ID algorithm that defines a relationship between each of a plurality of version IDs corresponding to the plurality of versions such that any one of the plurality of version IDs may be determined from another one of the plurality of version IDs ([see paragraph 0037] the entity will attempt to match 350 any program from the content providers to entries in the database.  The metadata associated with each of the content assets is analyzed to produce correlations between metadata fields entries associated therewith.  Related content assets are identified by determining content assets having a predetermined correlation between metadata field entries. Further, [0034-0035 and Fig. 3] content formatted differently for different devices would be identifiable via the metadata and access IDs…master ID creation algorithm identifies the first SD version and determines the HD version is merely a different format since everything associated with the SD version appears to be 
a resource server to provide the version ID algorithm and a relational database to the terminal (] see paragraphs 0033 and 0037] content provider may have different versions of a particular program or piece of content… the master ID creation algorithm for matching content entries to the database and assigning one unique Access ID for the same asset that is received from different providers. This will standardize the Access ID for all On-Demand programs so it will be easier to locate assets and recommend them to the user.  An entity, e.g., a server or database 390, maintains all the fields of the metadata of a piece of content.  The entity will attempt to match 350 any program from the content providers to entries in the database.  The metadata associated with each of the content assets is analyzed to produce correlations between metadata fields entries associated therewith.  Related content assets are identified by determining content assets having a predetermined correlation between metadata field entries) and;

the terminal operable to decode the first version ID using the version ID algorithm to identify additional versions of the content and to request delivery of one of the additional versions of the content by sending a request including a selected version ID of the plurality of version IDs to a content source operable to determine the version of the content to be transported according to the selected version ID and to output signaling sufficient for transporting the content to the terminal for rendering, ([see paragraphs 0034-0035 and Fig. 3] the content provider may offer each of the different versions to a network operator for video on-demand service.  For example, a SD asset, 
wherein the content source operable to determine the version and output signaling is the original content source or an alternate content source ([see paragraph 0033]  the content provider may offer each of the different versions to a network operator for video on-demand service.  For example, a SD asset, a HD asset and a 3D asset 210 may be offered to the network operator;  0032] The web services system formulates a data query to each of the available data services systems for obtaining any required data for a requesting customer as identified by a set-top box identification associated with the customer. And  [0035] The master access ID field may consist of the Access ID, ratings, sequel, different formats of the same asset, and producing a newer version of the same asset.  This metadata will be provided to mobile devices, PCs, etc. Thus, the "Program" will be identified as the same content 230 but with a 
Nijim may not explicitly disclose the first version ID comprising a series of alphanumeric characters and a resource server operable to receive a resource request including the first version ID from the terminal.  However, Gilson discloses the first version ID comprising a series of alphanumeric characters ([see paragraph 0052] the request may identify whether the 2D or 3D version is requested.  The request may include an identification of the content (e.g., a content ID that is a numeric or alphanumeric identifier associated with a particular version of a movie or other content) and an identification of the format (e.g., 2D or 3D; high definition or standard definition; screen size; resolution; frame rate, etc.).  The request may include a content ID that itself is unique for every item of content and/or each of multiple versions or video components); and
a resource server operable to receive a resource request including the first version ID from the terminal ([see paragraph 0052 and 0029] the request may include an identification of the content (e.g., a content ID that is a numeric or alphanumeric identifier associated with a particular version of a movie or other content) ..VDU 101 may receive multimedia content from the data distribution and may distribute that multimedia content to the client devices as one or more data streams).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Nijim and include the first version ID comprising a series of alphanumeric characters and a resource server operable to receive a resource request including the first version ID from the terminal using the 

Regarding claim 40, Nijim in view of Gilson discloses claim 39 as recited above. Nijim discloses version IDs identifiable with the version ID algorithm as recited in claim 39 above.  Nijim may not explicitly disclose the first version ID comprising a series of alphanumeric characters and a resource server operable to receive a resource request including the first version ID from the terminal.  However, Gilson discloses the first version ID comprising a series of alphanumeric characters ([see paragraphs 0052-0053]).
 	 Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Nijim and include resource server is further operable to limit according to operating system capabilities of the terminal using the teaching of Gilson.  One of ordinary skill in the art would have been motivated to do so order to efficiently provide versions of multimedia content over a network to client devices.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday-Friday 7:00 am-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/13/2001
/KIDEST MENDAYE/
Examiner, Art Unit 2457

/YVES DALENCOURT/Primary Examiner, Art Unit 2457